Exhibit 10.1

 

GRAPHIC [g94481ksi001.jpg]

 

2013 Teamshare Incentive Program

 

I.                                  Definitions

 

As used in this document:

 

“AIP” shall mean the Amended and Restated Dollar General Corporation Annual
Incentive Plan, as amended from time to time.

 

“Applicable Base Pay” shall mean the eligible employee’s annual salary (or
hours, where applicable) plus shift differential, subject to adjustment based on
all other eligibility requirements and administrative rules.

 

“Committee” shall mean the Compensation, Nominating & Governance Committee of
the Board (or any successor committee with oversight of executive compensation)
or any subcommittee thereof which meets the requirements of Section 162(m).

 

“Covered Employees” shall mean those officers who could, in respect of the
Company’s 2013 fiscal year, be “covered employees” under Section 162(m).

 

“Dollar General” or “the Company” means Dollar General Corporation.

 

“Eligible Employee” shall have the meaning set forth in Section V below.

 

“Management” refers to an individual Teamshare participant’s direct supervisor
and/or the Company’s executive officers up to and including the Chief Executive
Officer.

 

“Merit Effective Date” shall mean April 1 of the applicable performance period
or, if later, the applicable date of the annual merit increase (e.g., for the
2013 Teamshare program, the Merit Effective Date for salaried employees is
April 1, 2013).

 

“Section 162(m)” refers to Section 162(m)(4)(C) of the Internal Revenue Code of
1986, as amended, and the regulations and guidance issued thereunder from time
to time.

 

“Teamshare” shall mean this 2013 Teamshare Incentive Program.

 

II.                             Teamshare Overview

 

The Committee has established the terms of Teamshare, which provides each
Eligible Employee with an opportunity to receive a cash bonus payment equal to a
certain percentage of his or her Applicable Base Pay based upon Dollar General’s
achievement of one or more pre-established financial performance measures for a
specified performance period (typically, our fiscal year).  When more than one
financial performance measure is selected, the Committee determines the
applicable weight to be assigned to each of the selected measures.

 

March 18, 2013

 

1

--------------------------------------------------------------------------------


 

Threshold and target performance levels are established for the selected
performance measure. No Teamshare payout may be made unless the threshold
performance level is achieved. The amount payable to each Eligible Employee if
the Company reaches the target performance level(s) is equal to a specified
percentage of the Eligible Employee’s Applicable Base Pay, subject to adjustment
for performance discussed under Section IV  below (except in the case of Covered
Employees).  Teamshare payments for financial performance below or above the
applicable target levels are prorated on a graduated scale commensurate with
performance.

 

III.                        2013 Teamshare Program

 

For the 2013 Teamshare program, the Committee selected a financial performance
measure based upon earnings before interest and taxes, as adjusted for certain
items (“Adjusted EBIT”).  In determining the level of performance the Company
has achieved for this performance measure at year end, certain categories of
items previously identified by the Committee may be excluded from the
calculation.  Threshold performance results for Adjusted EBIT coincide with
potential Teamshare payout levels equal to 50% of individual payout targets (as
a percentage of the Eligible Employee’s Applicable Base Pay).

 

For purposes of the 2013 Teamshare program, the Adjusted EBIT performance target
shall be the Company’s Operating Profit as calculated in accordance with United
States general accepted accounting principles, but shall exclude:

 

(1)                                 the impact of (a) all consulting,
accounting, legal, valuation, banking, filing, disclosure and similar costs,
fees and expenses directly related to the consideration, negotiation, approval
and consummation of the proposed acquisition and related financing of the
Company by affiliates of Kohlberg Kravis Roberts & Co. (including without
limitation any costs, fees and expenses relating to the filing and maintenance
of a market maker registration statement or to any refinancings) and any
litigation or settlement of any litigation related thereto; (b) any costs, fees
and expenses directly related to the consideration, negotiation, preparation, or
consummation of any asset sale, merger or other transaction that results in a
Change in Control (within the meaning of the Amended and Restated 2007 Dollar
General Corporation Stock Incentive Plan) of the Company or any primary or
secondary offering of Company common stock or other security; (c) any gain or
loss recognized as a result of derivative instrument transactions or other
hedging activities; (d) any gains or losses associated with the early retirement
of debt obligations; (e) charges resulting from significant natural disasters;
and (f) any significant gains or losses associated with the Company’s LIFO
computation; and

 

(2)                                 unless the Committee disallows any such
item, (a) non-cash asset impairments; (b) any significant loss as a result of an
individual litigation, judgment or lawsuit settlement (including a collective or
class action lawsuit and security holder lawsuit, among others); (c) charges for
business restructurings; (d) losses due to

 

2

--------------------------------------------------------------------------------


 

new or modified tax or other legislation or accounting changes enacted after the
beginning of the 2012 fiscal year; (e) significant tax settlements; and (f) any
significant unplanned items of a non-recurring or extraordinary nature

 

IV.                         Determination of Bonuses

 

(a)         If the Company achieves at least the threshold financial performance
levels, each Eligible Employee who participates in Teamshare will become
eligible to receive a Teamshare payout if he or she receives at least a
satisfactory individual performance review.

 

(b)         In the case of senior vice presidents (SVPs), executive vice
president (EVPs) and the chief executive officer (CEO) (including Covered
Employees), the Committee, and in the case of all other employees, Management,
will determine whether a participant in Teamshare has received at least a
satisfactory individual performance review.

 

(c)          Bonuses for executive officers of the Company and hourly employees
are paid 100% based on Company financial performance.  Bonuses for all other
employees are calculated 100% on Company financial performance, with 20% subject
to reduction based on individual performance; provided, however, that Management
may adjust upward or downward, or entirely eliminate, the Teamshare payout
otherwise due to any Eligible Employee (excluding Covered Employees)based upon
personal performance of any such Eligible Employee, provided the total funded
amount of the Teamshare pool is not exceeded.

 

(d)         Bonus payouts to Covered Employees may be subject to reduction or
elimination, but not upward adjustment, pursuant to the terms of the AIP.

 

(e)          Bonuses that are not allocated out of the Teamshare pool are
subject to distribution at the discretion of the Chief Executive Officer of the
Company, except that no such unallocated bonus amounts may be allocated to any
Covered Employee.

 

V.                              Individual Eligibility

 

(a)         To be eligible for a Teamshare payout, an employee must be an
“Eligible Employee”, which for purposes of Teamshare means an employee must:

 

1.              Be an active regular, full-time or part-time store support
center (SSC), Dollar General Global Sourcing (DGGS) or distribution center (DC)
employee during the performance period (for Teamshare program, the Company’s
2013 fiscal year).

 

2.              Be hired by January 15 of the performance period.

 

3.              Be employed with the Company through the end of the performance
period and on the date on which the Teamshare payment is made (unless otherwise
required by law).

 

3

--------------------------------------------------------------------------------


 

4.              Have received a year-end performance rating of “Needs
Improvement” or better (for SVPs, EVPs and the CEO, any Teamshare payment is in
the Committee’s discretion if the officer receives a “Needs Improvement”
performance rating). Employees rated “Unsatisfactory” are ineligible for a bonus
under Teamshare.

 

(b)         Bonuses for the estates of Eligible Employees will be eligible to
receive the Teamshare payment if the employee’s death occurs on or after the end
of the performance period.

 

VI.                         Administrative Rules

 

(a)         Except as provided in (c) below, bonuses for Eligible Employees
classified as exempt  or salaried non-exempt are calculated based on the Company
financial performance and subject to adjustment by Management based on
individual performance. At year-end, Management will use the following
guidelines in determining an adjustment:

 

Performance Rating

 

Total Bonus Opportunity

 

O

 

105% - 115%

 

VG

 

100% - 110%

 

G

 

90% - 100%

 

NI

 

40% - 80%

 

U

 

0%

 

 

(b)         At year-end, the guidelines above will also be provided to
Management for adjusting any Teamshare payouts for eligible hourly employees
rated “Needs Improvement”.

 

(c)          Any adjustments to Teamshare payouts for SVPs, EVPs or the CEO are
determined by the Committee within the parameters of Section IV. Notwithstanding
anything in this Teamshare plan document to the contrary, the determination of
the Adjusted EBIT performance measure and all other relevant actions applicable
to the determination of bonus payout amounts to Covered Employees under
Teamshare shall be pursuant to the terms of the AIP.

 

(d)         Each Eligible Employee’s Teamshare payout is computed as a
percentage of the Applicable Base Pay plus any shift differential.

 

(e)          Teamshare payouts will be prorated for changes to an Eligible
Employee’s position, pay, individual target, shift differential or, status that
occur during the performance period based on the number of days the applicable
element applies. The Applicable Base Pay used for Teamshare from the beginning
of the performance period to the Merit Effective Date will be the eligible
employee’s base pay as of the Merit Effective Date.

 

4

--------------------------------------------------------------------------------


 

(f)           Teamshare payouts are prorated to exclude leaves of absence during
the performance period (unless otherwise required by law).

 

(g)          Teamshare payouts will be made no later than April 15 of the year
following the fiscal year in which financial performance is measured (e.g., for
the 2013 Teamshare program, payouts, if any, will be made no later than
April 15, 2013).

 

(h)         Teamshare information is proprietary and confidential. Employees are
reminded that they may not disclose Teamshare information relating to the
Company’s financial goals or performance. Such disclosure may result in
disciplinary action, up to and including termination. The Company reserves the
right to adjust, amend or suspend Teamshare at any time for any reason,
including, but not limited to, unforeseen events.

 

(i)             Solely for purposes of Covered Employees, the provisions and
payouts under this 2013 Teamshare program shall be pursuant to and subject to
the terms of the AIP, and in the event of any conflict between the provisions of
this Teamshare program and the AIP, the terms of the AIP shall govern.

 

VII.                    Tax and Other Withholding Information

 

The IRS considers incentive payments as supplemental wages.  In accordance with
IRS guidelines, Dollar General will withhold federal income taxes at the
supplemental rate (currently established at 25%).  In addition, this payment
will be subject to applicable social security, Medicare, state and local taxes.
Voluntary deductions (e.g. health insurance, 401k, etc.) will not be deducted
from this amount.  Where required by law, specific garnishments (e.g., child
support) may be deducted, as appropriate, from this amount.  Certain state laws
require incentive payments be held for up to 30 days after the check date
pending review of applicable child support garnishments.  After the Company
receives notification from the state child support agencies regarding whether
part or all of the impacted employee’s incentive payment should be paid toward
child support, the Company will pay any remaining incentive funds with the next
regular payroll.

 

5

--------------------------------------------------------------------------------

 